     Case 2:19-cv-10370 Document 1 Filed 12/06/19 Page 1 of 8 Page ID #:1


 1   Peter R. Afrasiabi (Bar No. 193336)
     pafrasiabi@onellp.com
 2   Lawrence J. Hilton (Bar No. 156524)
     lhilton@onellp.com
 3   ONE LLP
     4000 MacArthur Boulevard
 4   East Tower, Suite 500
     Newport Beach, CA 92660
 5   Telephone: (949) 502-2870
     Facsimile: (949) 258-5081
 6
     Joanna Ardalan (Bar No. 285384)
 7   jardalan@onellp.com
     ONE LLP
 8   9301 Wilshire Boulevard
     Penthouse Suite
 9   Beverly Hills, CA 90210
     Telephone: (310) 866-5157
10   Facsimile: (310) 943-2085
11
     Attorneys for Plaintiff
12   Backgrid USA, Inc.
                           UNITED STATES DISTRICT COURT
13
14                      CENTRAL DISTRICT OF CALIFORNIA

15   BACKGRID USA, INC., a California        Case No. 2:19-cv-10370
     corporation,
16
                 Plaintiff,                  COMPLAINT FOR
17                                           COPYRIGHT INFRINGEMENT
18         v.                                (17 U.S.C. § 501)
19   IHEARTMEDIA, INC., a Delaware
     corporation; and DOES 1-10 inclusive,   DEMAND FOR JURY TRIAL
20
                 Defendants.
21
22
23
24
25
26
27
28
                        COMPLAINT FOR COPYRIGHT INFRINGEMENT
     Case 2:19-cv-10370 Document 1 Filed 12/06/19 Page 2 of 8 Page ID #:2


 1         Plaintiff, Backgrid USA, Inc., complains against Defendant, iHeartMedia,
 2   Inc., a corporation, and DOES 1-10 (collectively, “Defendants”) as follows:
 3
 4                              JURISDICTION AND VENUE
 5         1.      This is a civil action against Defendants for acts of copyright
 6   infringement under the Copyright Act, 17 U.S.C. §§ 101 et seq. This Court has
 7   subject matter jurisdiction under 28 U.S.C. § 1331, 28 U.S.C. § 1332, 17 U.S.C. §
 8   501(a), and 28 U.S.C. § 1338(a) and (b).
 9         2.      Venue is proper in this district under 28 U.S.C. §§ 1391(b) and (c) and
10   28 U.S.C. § 1400(a) in that the claim arises in this judicial district, and, on
11   information and belief, the Defendants and their agents reside and may be found in
12   this judicial district, and the injury suffered by Plaintiff took place in this judicial
13   district. Specifically, on information and belief, Defendants own, operate, and/or
14   control offices in Burbank, California. Defendants are subject to the general and
15   specific personal jurisdiction of this Court because of their contacts with the State of
16   California.
17                                           PARTIES
18         3.      Plaintiff Backgrid USA Inc. (“Backgrid”) is a California corporation
19   existing under the laws of California, with its principal place of business located in
20   Redondo Beach, California.
21         4.      On information and belief, Defendant iHeartMedia, Inc. (“iHeart” or
22   “Defendant”) is a Delaware corporation existing under the laws of Delaware, with
23   its principal place of business located in San Antonio, Texas.
24         5.      The true names or capacities, whether individual, corporate or
25   otherwise, of the Defendants named herein as DOES 1 through 10, inclusive, are
26   unknown to Plaintiff, who therefore sues said Defendants by such fictitious names.
27   Plaintiff will ask leave of Court to amend this Complaint and insert the true names
28   and capacities of said Defendants when the same have been ascertained.
                                                  2
                          COMPLAINT FOR COPYRIGHT INFRINGEMENT
     Case 2:19-cv-10370 Document 1 Filed 12/06/19 Page 3 of 8 Page ID #:3


 1                         FACTS COMMON TO ALL COUNTS
 2                  Backgrid and the Photographs that Frame This Dispute
 3         6.     Backgrid owns and operates one of Hollywood’s largest celebrity-
 4   photograph agencies that has earned a reputation of regularly breaking scoops on
 5   sought after celebrity news. It owns the intellectual property rights, including the
 6   copyrights, to celebrity photographs that have been licensed to numerous top-tier
 7   outlets, such as TMZ, Entertainment Tonight, New York Post, People Magazine,
 8   Huffington Post, the Daily Mail, as well as many television stations, newspapers and
 9   other prominent media outlets throughout the world. Each license has been granted
10   for valuable consideration, up to hundreds of thousands of dollars. Among many
11   other in-demand photographs, Backgrid owns coveted photographs of Justin Bieber,
12   Brad Pitt, Kylie Jenner, Brittney Spears, Jennifer Lopez and many more celebrities.
13         7.     Backgrid has registered the Backgrid photographs that frame this
14   dispute within 90 days of their first publication with the United States Copyright
15   Office. The Copyright registration information is attached hereto as Exhibit A.
16                        Defendant and Its Willful Infringing Activity
17         8.     Defendant iHeart is a sophisticated, publicly traded company that touts
18   itself out as “a leading global media and entertainment company specializing in
19   radio, digital, outdoor, mobile, social, live events and on-demand entertainment”
20   and owns and operates 858 broadcast radio stations, serving more than 150 markets
21   throughout the United States. According to its website, it is also “the leading media
22   company in America [and] delivers music, news, talk, sports and other content to
23   diverse audiences …via iHeartRadio and on its stations’ hundreds of websites.” It
24   also claims it reaches 9 out of 10 Americans every month.
25         9.     On information and belief, iHeart’s websites contain compelling
26   images of celebrities to attract a much larger audience.
27
28
                                                3
                         COMPLAINT FOR COPYRIGHT INFRINGEMENT
     Case 2:19-cv-10370 Document 1 Filed 12/06/19 Page 4 of 8 Page ID #:4


 1         10.    iHeart has reproduced, distributed, displayed, and created unauthorized
 2   derivative works of the Backgrid’s photographs on its websites and social media
 3   accounts without consent or license.
 4         11.    On or around, January 31, 2018, Backgrid, through its attorneys of
 5   record, served a cease and desist letter and draft complaint detailing at least 56
 6   Backgrid photographs that had been willfully infringed by iHeart (“First Set of
 7   Infringed Photos”). The parties engaged in some settlement discussions, but they
 8   were abruptly stalled by iHeart’s filing for Chapter 11 bankruptcy, In re
 9   iHeartmedia, Inc., Case No. 18-31274 (MI) (the “Bankruptcy”). Backgrid filed a
10   proof of claim for the 56 First Infringed Photos but did not file suit on those claims
11   because the Bankruptcy court stayed such claims. iHeart’s Modified Fifth Amended
12   Joint Chapter 11 Plan of Reorganization (the “iHeart Chapter 11 Plan”) was
13   confirmed on January 22, 2019.
14         12.    Since the filing of the Bankruptcy, and despite notice of its willful
15   infringement, iHeart violated federal law, again and again, by willfully infringing
16   new and additional Backgrid copyrights to at least 65 timely registered photographs
17   (“Second Set of Infringed Photos”). Each of these photographs was not included in
18   the First Set of Infringed Photos and the claims alleged in this action are based on
19   acts of infringement that took place after the confirmation of the iHeart Chapter 11
20   Plan. The Second Set of Infringed Photos are the photos which are at issue in this
21   litigation continue to be infringed by iHeart to this very day.
22         13.    iHeart violated federal law by willfully infringing Backgrid’s
23   copyrights to at least 65 photographs contained in the Second Set of Infringed
24   Photos, on websites that are, on information and belief, owned or operated by iHeart
25   (“the Websites”) and/or its Instagram account. Attached hereto as Exhibit B and
26   incorporated herein by reference are true and correct screenshots of the Second Set
27   of Infringed Photos which are infringed and currently accessible on the Websites
28   and Instagram account.
                                                4
                         COMPLAINT FOR COPYRIGHT INFRINGEMENT
     Case 2:19-cv-10370 Document 1 Filed 12/06/19 Page 5 of 8 Page ID #:5


 1         14.    Moreover, iHeart induced, caused, or materially contributed to the
 2   reproduction, distribution and public display of the Backgrid Photographs, and
 3   derivatives thereof, all while knowing or having reason to know of the infringement
 4   on its websites and social media account was without permission, consent, or
 5   license.
 6         15.    On information and belief, iHeart operates and controls the Websites
 7   and social media account at all times relevant to this dispute and financially benefits
 8   from the infringement of the Backgrid Photographs displayed thereto. On
 9   information and belief, iHeart has driven significant traffic to its Websites and
10   Instagram account in large part due to the presence of the sought after and searched-
11   for Second Set of Infringed Photos that frame this dispute. All of this traffic
12   translates into substantial ill-gotten commercial advantage, including revenues from
13   click-through advertising, and brand awareness as a direct consequence of their
14   infringing actions.
15         16.    On information and belief, iHeart’s infringement of at least 65 of
16   Plaintiff’s photographs, and derivatives thereof, continues unabated to this very day.
17                              FIRST CLAIM FOR RELIEF
18                         (Copyright Infringement, 17 U.S.C. § 501)
19         17.    Backgrid incorporates hereby reference the allegations in paragraphs 1
20   through 16 above.
21         18.    Backgrid is the owner of all rights, title, and interest in the copyrights
22   of the Backgrid Photographs that frame this dispute, which substantially consist of
23   material wholly original and which are copyrightable subject matter under the laws
24   of the United States.
25         19.    Backgrid, or the predecessor in interest to the copyrights of certain
26   Backgrid Photographs filed for copyright registration of the Backgrid Photographs
27   within 90 days of their first publication with the United States Copyright Office.
28
                                                5
                           COMPLAINT FOR COPYRIGHT INFRINGEMENT
     Case 2:19-cv-10370 Document 1 Filed 12/06/19 Page 6 of 8 Page ID #:6


 1         20.    Defendants have directly, vicariously, contributorily and/or by
 2   inducement willfully infringed Backgrid’s copyrights by reproducing, displaying,
 3   distributing, and utilizing the Backgrid Photographs for purposes of trade in
 4   violation of 17 U.S.C. § 501 et seq.
 5         21.    All of the Defendants’ acts are and were performed without permission,
 6   license, or consent of Backgrid.
 7         22.    Backgrid has identified at least 65 instances of infringement by way of
 8   unlawful reproduction and display of Backgrid’s photographs.
 9         23.    As a result of the acts of Defendants alleged herein, Backgrid has
10   suffered substantial economic damage.
11         24.    Defendants have willfully infringed, and unless enjoined, will continue
12   to infringe Backgrid’s copyrights by knowingly reproducing, displaying,
13   distributing, and utilizing its photographs by, among other things, virtue of
14   Backgrid’s encouragement of the infringement and financial benefit it receives
15   Backgrid’s copyrights.
16         25.    The wrongful acts of Defendants have caused, and are causing, injury
17   to Backgrid, which cannot be accurately computed, and unless this Court restrains
18   Defendants from further commission of said acts, Backgrid will suffer irreparable
19   injury, for all of which it is without an adequate remedy at law. Accordingly,
20   Backgrid seeks a declaration that Defendants are infringing Backgrid’s copyrights
21   and an order under 17 U.S.C. § 502 enjoining Defendant from any further
22   infringement.
23         26.    The above-documented infringements alone would entitle Backgrid to a
24   potential award of up to $ 9,750,000 in statutory damages for the at-least 65
25   infringed photographs, in addition to its attorney’s fees.
26                                 PRAYER FOR RELIEF
27         WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
28
                                                6
                         COMPLAINT FOR COPYRIGHT INFRINGEMENT
     Case 2:19-cv-10370 Document 1 Filed 12/06/19 Page 7 of 8 Page ID #:7


 1          1.      That the Defendants, and their officers, agents, servants, employees,
 2   and representatives, and all persons in active concert or participation with them, be
 3   permanently enjoined from copying, reproducing, displaying, promoting,
 4   advertising, distributing, or selling, or any other form of dealing or transaction in,
 5   any and all Photos of Backgrid;
 6          2.      That an accounting be made for all profits, income, receipts or other
 7   benefit derived by Defendants from the unlawful reproduction, copying, display,
 8   promotion, distribution, or sale of products and services, or other media, either now
 9   known or hereafter devised, that improperly or unlawfully infringes upon Plaintiff’s
10   copyrights pursuant to 17 U.S.C. § 504 (a)(1) & (b);
11          3.      For actual damages and disgorgement of all profits derived by
12   Defendants from their acts of copyright infringement, removal, and for all damages
13   suffered by it by reasons of Defendant’s acts, under 17 U.S.C. § 504 (a)(1) & (b);
14          5.      For statutory damages for copyright infringement, including willful
15   infringement, in accordance with 17 U.S.C. § 504(a)(2) & (c);
16          6.      For reasonable attorneys’ fees incurred herein pursuant to 17 U.S.C. §
17   505;
18          7.      For costs and interest pursuant to 17 U.S.C. § 504 (a)(1) & (b), 17
19   U.S.C. § 505; and
20          8.      For any such other and further relief as the Court may deem just and
21   appropriate.
22   Dated: December 6, 2019                  ONE LLP
23
24                                            By: /s/ Joanna Ardalan
                                                  Joanna Ardalan
25
                                                  Peter R. Afrasiabi
26                                                Lawrence J. Hilton
27
                                                  Attorneys for Plaintiff
28                                                Backgrid USA, Inc.
                                                 7
                          COMPLAINT FOR COPYRIGHT INFRINGEMENT
     Case 2:19-cv-10370 Document 1 Filed 12/06/19 Page 8 of 8 Page ID #:8


 1                            DEMAND FOR JURY TRIAL
 2         Plaintiff Backgrid USA, Inc., hereby demands trial by jury of all issues so
 3   triable under the law.
 4   Dated: December 6, 2019               ONE LLP
 5
 6                                         By: /s/ Joanna Ardalan
                                               Joanna Ardalan
 7
                                               Peter R. Afrasiabi
 8                                             Lawrence J. Hilton
 9
                                               Attorneys for Plaintiff
10                                             Backgrid USA, Inc.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              8
                         COMPLAINT FOR COPYRIGHT INFRINGEMENT
